                                                                          CLERKS OFFICE U.S.DIST. CGURT
                                                                              AT CHARLOU ESVILE,VA
                                                                                      FILED
                                                                                 FEB 18 2222              ,
                          UNITED STATES DISTRICT COURT
                          W ESTERN DISTRICT OF V IRGINIA                      JUL! C.DU LEY l Rt-'
                                                                             BY:                  .
                                 CHARLOU ESVILLED IVISION

  M ELV IN D INK INS,
                                                   CASE N O.3:19-cv-00030
                                  Plaintf
                                                   M EM ORAN DUM OPN ON
  REGION TEN ,CSB,
                                                   JUDGEN ORMAN K .M OON
                                 Defendant.

       ThismatterisbeorethecourtonseveralmotionsandsikgsbyplaintifrM elvinoinkins
follow ing this Court's issuance of a M em orandum Opinion and Order dism issing this action

pursuantto28U.S.C.j 1915(e)(2)(B)(ii)forfailureto stateaclaim upon which reliefmay be
granted.Dkts.8-9.Dinkins has since filed a ççpro Se FederalRule 59(e) M otion''and
accompanyingbriefinsupporjDlds.10-11,anamçndedt<proSeFederalRule59(e)Motion''and
accom panying brief in support,D lds.12-13,and a çKM otion for Relieffrom Order A ttom ey of

RecordFederalRule60(b)(6),''andaccompanyingbriefinsupport,Dkts.14-15.
       Asexplained inthisCourt'spriorM emorandllm Opinion,Plaintiffsprgum elitsand claim s

are difficultto tm derstand,and reference withoutexplanation a hostofpreviously dism iàsed cases

and proceedings.D kt 8 at2-3.Plaintiffhasbroughtnum erousclaim sagainstthe snm e Defendant

seeking redressforsom e perceived fraud,and al1such claim shave been dism issed in these pdor

cases.lJnthiscase,Plaintiffseeks$786,000,000in dnmages.Dkt.2!30.ThisCourtdismissed
        .




       lSee, e.g.,U nitedStates
                  .           'ofAmerica,exrel.Dinkinsv.Region Ten CSB,No.3:17-cv-34
(W .D.Va.)(dismissedbecauseaproselitigantcnnnotbringaquitam actionl;Dinldnsv.Region
TenCSB,No.3-17-cv-55(W .D.Va.)(dismissingclaim tmderstatutewlzichdidnotcreateaprivate
l'ightofactionl;Dinkins v.Region Ten CSB,No.3:18-cv-1 (W .D.Va.)(dismissing claim as
frivolousforlackofjurisdiction).                                             .
                                               1
Plaintiffsam ended com plaint,explaining thatwhile Plaintiffappeared to asserta claim tm derthe

FairDebtCollection PracticesAciCTDCPA''),theamended complaintfailed to state aclaim
underthe FD CPA .Specifically,the nm ended com plaintfailed- am ong otherreasons- because it

included no allegations about any collection effortby D efendant,orthatDefendant's principal

purpose is to collect debts,or that Defendant regularly collects debts owed to another,or that

D efendantusesa nam e otherthan itsow n in collecting debts.Dlct.8 at4-5.M oreover,an exhibit

tothenmendedcomplaintreflectedinsteadthatDefendantwasattemptingtocollectadebtowed
toitdirectly.Id.at5(citingDkt.2-2).ThisCourtfurtherheldthatthenmendedcomplaintdidpot
allege any otherfederalcause ofaction,and,to the extentPla'intiffintended to asserta statç law

claim,theCourtdeclinedtoexercisesupplementaljurikdiction.1d.at5.
       In two pending m otions and supporting m em oranda,Plaintiffseeksreliefptlrsuantto Rule

59(e)oftheFederalRulesofCivilProcedme.Dkt..
                                          10-14.Plaintiffhasnotestablishedthatheis
èntitled to such relief

       AstheFourth Circuithasexplained,tEreconsideration o'fajudgmentafterits.entry isan
extraordinary rem edy which should be used sparingly.''Pac.Ins.Co.v.Am .Nat1 Fire Ins.Co.,

148F.3d396,403(4thCir.1998)(citation omitted)(intenmlquotationmarksomitted).A court
mayalteroramendthejudgmentunderRule59(e)ifthemovantshowstt()
                                                           k)aninterveningchange
inthecontrollinglaw,(2)new evidencethatwasnotavailableattrial,or(3)thattherehasbeen a
clearerroroflaw oramanifestinjustice.''Robinsonv.IhxFiltration Corp.,LLC,599F.3.d403,
407 (4th Cir.2010).Plaintiffdoesnotaddressany ofthoserecognized voundsforrelief.The
Courqhowever,willconstruePlaintiffsmotionsasarguingthattheCourtshouldgranthismotion

GGtocorred aclearerroroflaw oramanifestinjustice.''
       Plaintic sbriefsinsupportofhisRule59(e)motionsreferenceM edic'arefraudalzdfalse
testim ony,arld furtherappearto argue theU nited States should be broughtin as anecessaly party

in the case.Dld.10 at2-4;D kt.11 at2-39Dkt.12 at4;Dld.13 at2-3.These argum ents do not

address,m uch less rem edy any ofthe reasons Why thisCourtpreviously explained thatPlaintiff

had notstated a plausible FD CPA claim .Dkt.8 at4-5.Rather,these argum ents appearto rehash

Plaintiff s attem pts in this case and earlierdism issed cases to assertapro se claim forM edicare

gaud oh behalfof the U nited States,which Plaintiff cannotdo.See Order of Dism issal, United

StatesofAmericacxrel.Dinldnsv.Region TenCSB,No.3:17-cv-34 (W .D.Va.M ay 19,2017),
Dkt.5;Wojcicldv.SCANA/SCE&G,947F.3d240,241(4thCir.2020)('
                                                        holdingçtaproseplaintif
cannotrepresenttheGovernment'sinterestin aquitam suif');M ayevav.UnitedStates,492F.
Supp.2d 60,78(D.Colm.2007)(holdingthereisnoprivaterightofaction forM edicarefraud,
outsidethequitam context).PlaintiffsattempttocharacterizetheUnited Statesasanecessary
party does not help llis claim survive application of those rules.N or does anything else in

PlaintiY s argum ents- w hich appear to focus on M edicare gaudz--dem onstrate thatthe Court

committed any Kclearerroroflaw ora manifestinjustice''in itspriorMemorandum Opinion
dism issing the case.3




       2See, e.g.,Dkt.10at2(citingEç
                                   thediscoveryof'
                                                 M edicareUp-coding''andGsdocumented
manipulationtosecufeM edicareaccess'').AlthöughonelineinPlaintiffsflingssuggestthathis
incomewaswithheld causingGtpersonalcreditdamajes,''id.at3,thistoo appearsasapointto
bolsterclaim s ofM edicare fraud,and,in any event,ltdoes notrem edy any ofthe defects in an
                   .

FDCPA claim ,see Dkt.8 at4-5.
       3Plaintiffsglancing referenceto the FederalTortClaim sA ctfaresno better. SeeD ltts.10
at4;Dkt.12at4(GTheFederalTortClaimsActiscitedwiththiscaseaswell.'').Plaintiffhasnot
broughtsuit against any federal entities or em ployees,and he has not stated a plausible FTCA
                                      .

claim .
       PlaintiffalsofiledamotiontmderRule60(b)(6)oftheFederalRulesofCivilProcedure,
seeking relieffrom this Court's priorM emorandum Opinion dism issing the case.Dkt.14.This

m otion failsasw ell.

       Rule60(b)permitsapartyto seekreliefGtfrom a finaljudgment,order,orproceeding.''
Fed.R.Civ.P.6008.A pal'
                      tyseekingreliefunderRule6009mustmakeatllresholdshowingof
<<timeliness,ameritoriousdefense,alackofunfairprejudicetotheopposingparty,andexceptional
circumstances.''Dowellv.StateFarm Firetâ Cas.AutoIns.Co.,993F.2d46,48(4thCir.1993)..
After thatthreshold showing is m et,the p ovantm u'stsatisfy one of the six specific sections in

Rule 6009,wllich are (1) mistake,inadvertence,surprise,or excusable neglect;(2) newly
discovered evidencewhich by due diligence could nothavebeen discovered in tim eto m ove fora

new trialtmderRule59099(3)fraudormisconductofanadverseparty;(4)avoidjudpnent;(5)
asatisfiedjudpnent;or(6)anyotherreasonjustif/ng relief Fed.R.Civ.P.60(b).Theparty
seekingreliefpursuanttoRule60(b)mustEdclearlyestablishthegroundstherefon''InreBurnley,
988F.2d 1,3(4thCir.1992).Rule60(b)isantIextraordinaryremedy''thatçtisonlytobegranted
in exceptionalcircum stances.''LH F Prods.,Inc.v.D ash Food'
                                                           M art, N o.5:16-cv-27,2019 W L

1290899,at*2(W .D.Va.M ar.20,2019)(quotingInreA.H RobinsCo.,No.98-1893,1998W L
904717,at*1(4thCir.Dec.29,1998)(unpublishedl).SubsectionsixofRule60(b),whichplaintiff
invokes,is a catch-allclause,butitç<m ay be invoked in only extraordinary circum stances when

thereason 9om relieffrom judgmentdoesnotfallwithinthelistofenumeratedreasonsgivenin  '
                                                                             .



Rule60(19(1(/-.
              (5).''Aikensv.Ingram,652F.3d496,500(4thCir.2011)(intemalquotationmarks
omitted).
       Plaintic smotiondoesnotdemonstratehisentitlementtoreliefunderRule60(b).Aswith
PlaintiffsRule59(e)motions,iilthismotiontoohearguesthathehasstàtedaclaim forM edicare
gaud,Dld.14 at2-3 (!! 3-5),wllich isunavailing forthereasonscited above.Plaintiffalso
contendsthatdam agesto his<<credit& self-em ploym entcontinueaccum ulatinp ''and thushe seeks

an orderfrom theCourtquickly in ordertoçlminimizedamages.''Dkt.14 at1-2 (!! 1-2).But
these allegations also do notrem edy the defects in Plaintiffs FD CPA claim ,nor do they show

Plaintiffsttedany otherplausiblecauseofaction.TheCburtthereforewilldenyPlaintiffsRule

60(b)motionbecausehehasnotdemonstratedanycircumstancesatal1warrantingrelieffrom this
Court's dism issal of his am ended com plaint, m uch less the çEexceptional''circum stances that

w arrantthisççextraordinary rem edy.''

       The Courthas construed these pro se filings liberally, and it has scrutinized Plaintiff's

argum entsand assertioùstherein with care.How ever,Plaintiffhasnotputforward any basis for

this Courtto reconsiderits earlierM em orandllm Opinion dism issing his nm ended com plaint,nor

hasPlaintiffjatisfedthestandardsinRule59ofRule60.TheCourtwilldenyPlaintiff'smotlons,
dism issthiscase and strike itfrom the Court'sactive docket,in an accom panying Order.

       TheClerk ofthe Courtisdirected to send a certified copy ofthisM em orandum Opinion to


Plaintiff.
        Entered this
                     h '1
                        UïofFeb'ruars 2020
                        day                      .



                                                           '
                                                                   + @,               .
                                                     Njllt A# K M Ok
                                                     Sl!
                                                       aNIOR UNirlED 8rlaArjas jljsjxjjjceja-jujigj;
